DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawing, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment supplies the appropriate drawing label.  

112(b) Rejections Withdrawn
The rejections of claims 1, 4-9, 32-35, 38-44, 46, 47, 49, 52 and 62 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claims 1, 35, 38, 39, 41-43, 49 and 52, the amendment clarifies the claims as appropriate.  With respect to claim 62, the amendment cancels the claim.  With respect to claims 4-9, 32-43, 40, 44, 46 and 47 (indefinite from indefinite), the rejection is moot.  (The amendment also cancels claims 4 and 44.)   

Claim Rejections - 35 USC § 112(a), NEW
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43, 46, 47, 49 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a hormone-dependent breast disorder or a hormone-dependent reproductive tract disorder, does not reasonably provide enablement for preventing such disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.
a) The claims are extraordinarily broad: “A method of treating or preventing a hormone-dependent breast disorder or a hormone-dependent reproductive tract disorder in a subject the method comprising administering to the subject a composition 
The examiner notes for clarity of the record that the specification explicitly teaches that the limitations “hormone-dependent breast disorder” and “hormone-dependent reproductive tract disorder” encompass breast cancer, ovarian cancer, uterine cancer, cervical cancer, vaginal cancer, vulvar cancer and prostate cancer and also when these cancers are tamoxifen-refractory or tamoxifen-resistant (specification page 11, [0039]-[0041]).  
b,c) The nature of the invention is determined in part by the state of the prior art.  
The practitioner is imputed to possess full knowledge of the prior art in his field of endeavor.  In re Winslow, 365 F.2d 1017, 1020, 151 USPQ 48, 51 (CCPA 1956).  Additionally, the practitioner is also imputed to possess knowledge in related fields which are pertinent to his particular problems.  In re Antle, 444 F.2d, 1168, 1171-72, 170 USPQ 285, 287-88 (CCPA 1971).  That being the case, inventor is presumed to be aware that even a cursory perusal of the teachings of the medicinal arts reveals that 
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the enabled scope varies inversely with the degree of unpredictability in the art.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant composition prevents breast cancer, ovarian cancer, etc.  
h) It would clearly require an undue amount of experimentation in order to determine if, in fact, the instant composition is actually efficacious in the prevention of breast cancer, ovarian cancer, etc.  However, the specification must teach how to make .  In re Gardner, 166 USPQ 138 (CCPA 1970). 
But, regardless of the amount of experimentation involved, inventor’s claims to the prevention of hormone-dependent breast and reproductive tract disorders which encompass cancers are simply not believable in light of the present understanding in the contemporary medicinal arts.  It is settled case law that allegations of utility that are not believable in light of the contemporary knowledge in the art must be substantiated by acceptable evidence or stricken from the specification.  In re Ferns, 163 USPQ 609 (CCPA 1969; Ex Parte Moore, 128, USPQ 8 (BPAI 1960); In re Hozumi, 226, USPQ 353 (Comr. Dec. 1985); MPEP 706.03(c).  
Note that a patent is not a hunting license, nor a reward for search.  But rather is compensation for a search’s successful conclusion.  Protection is granted in return for an enabling disclosure, not for vague intimations of general ideas which may or may not be workable.  Genetech Inc. v. Nova Nordisk, 108 F.3d 1361, 42 USPQ 2d 1001, Fed. Circuit 1997.  
The examiner respectfully suggests deleting limitations from claim 43 (the independent claim) with respect to prevention.  

103 Rejections Withdrawn
The rejection of claim 62 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claim.  

Allowable Subject Matter
Claims 1, 5-9, 32-35, 38-42 and 158 are allowed for reasons of record (9/7/2021).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/22/2021